DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record either alone or in combination does not explicitly teach the method for reheating, even de-icing, an atmospheric vaporizer according to claim 1 “wherein the gas sent to the atmospheric vaporizer in the reheating phase is a stream of air purified of water and of carbon dioxide taken from the air supply of the cryogenic distillation air separation unit.”

The closest prior art of record is discussed below

Horst (DE 4,025,138) teaches a method for reheating, even de-icing, an atmospheric vaporizer (using Fig. 1) in which:
i)    in a normal operation (when line 18 is closed, Fig. 1), vaporizing a cryogenic liquid (liquid nitrogen in source 5, Fig. 1) having as the cryogenic liquid’s main component nitrogen (pg. 2 of translation, line 3, “liquid nitrogen”) originating from a source (Fig. 1, 

ii)    in a reheating phase (Fig. 1, when line 18 is open and vaporized nitrogen gas is sent back to vaporizer 4 for deicing), no longer sending the cryogenic liquid from the source to the atmospheric vaporizer but, instead, sending a gas (Fig. 1, gas in line 18) to the atmospheric vaporizer at a

Howard (US 2011/0192194). teaches a gas (nitrogen 73, Fig. 1) at a temperature of at least 0C (Paragraph 0032, Table, “279.3” at stream no. 73) originating from a column (Fig. 1, 38) of a cryogenic distillation air separation unit (Fig. 1) reheated in a heat exchanger (Fig. 1, 29) by air (Fig. 1, 18) intended for cryogenic distillation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFE whose telephone number is (571)272-9674.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763